Filing Date: 9/11/2020
Claimed Priority Date: 09/14/2017 (DIV of 15/704,202 now PAT 10,777,452)
Applicants: Ho et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 11/24/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 5, reading on Fig. 6D, in the reply filed on 11/24/2021, is acknowledged. Applicant cancelled claims 1-5 and 19, added new claims 21-26, and indicated that claims 6-7, 10-16 and 21-26 read on the elected Group Invention. The examiner agrees. 
Claim 6 is allowable. The restriction requirement between Species 1-8 , as set forth in the Office action mailed on 9/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/30/2021 is partially withdrawn. Claims 8-9, directed to a non-elected Species, are no longer withdrawn from consideration because the claims requires all the limitations of an 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, pending in this application are claims 6-18 and 20-26, with claim 17-18 standing withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Drawings





The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “115”, “116a” and “117” have been used to designate both features comprising conductive element 114a and tri-layer photoresist 150 (see, e.g., Fig. 1C). Tri-layer photoresist 150 should instead be comprised of features with reference characters 152, 154, and 156, as described in the Specification, Par. [0032]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

Specification
The disclosure is objected to because of multiple reference number errors throughout the disclosure, affecting the clarity of the disclosed subject matter. Applicant is advised to thoroughly review the entire Specification for accuracy to address said informalities, some of which have been identified below: 
- Par. [0035], L. 2 and L.6: amend to -- ESL 118--, in accordance with Fig. 1A and Par. [0025]
- Par. [0035], L. 6: amend to --openings 122a and 122b--, in accordance with Fig. 1D and Par. [0034]
- Par. [0037], L. 9: amend to -- cap layers 117--, in accordance with Fig. 1A and Par. [0024]. Similar errors have been found at least in Par. [0038], [0040], and [0058].
- Par. [0058], L. 8: amend to -- are selectively deposited--, for tense concordance
Appropriate correction is required.


Claim Objections
Claim 6 is objected to because of the following informalities:
- L.3: amend “wherein the wafer comprising” to -- comprises--, for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-18 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 11, L. 6-9 has been amended to recite “selectively forming a bottom via in the opening such that the bottom via is in contact with the conductive element and spaced apart from a first sub-portion of the portion of the first dielectric layer exposed by the opening, and a portion of the bottom via is directly above a second sub-portion of the portion of the first dielectric layer exposed by the opening”. However, the Specification as originally filed (see, e.g., Par. [0058], L. 6-10) explicitly states that the bottom vias 180a and 180b are selectively deposited on exposed metal but not on the first dielectric layer 112. Therefore, it is unclear how a selective deposition process of a bottom via, where said bottom via is deposited on exposed metal but not on the first dielectric layer (as disclosed), would result in having a portion of the bottom via directly 

Claims 11-18, 20, and 21-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 11, L. 6-9 has been amended to recite “selectively forming a bottom via in the opening such that […] a portion of the bottom via is directly above a second sub-portion of the portion of the first dielectric layer exposed by the opening”. However, the Specification as originally filed (see, e.g., Par. [0058], L. 6-10) explicitly states that the bottom vias 180a and 180b are selectively deposited on exposed metal but not on the first dielectric layer 112. Therefore, the claimed arrangement is directed to new matter. Claims 12-18 and 20 depend from claim 11, thus inherit the deficiencies identifies supra.
New claim 21 recites “depositing a second bottom via in the first opening and electrically connected to the second conductive element” at L. 9-10. However, the Specification as originally filed is devoid of a method step directed to forming such as arrangement. Therefore, the claimed arrangement is directed to new matter. Claims 22-26 depend from claim 21, thus inherit the deficiencies identifies supra.
The applicant may cancel the claim, amend the claim, or demonstrate explicit support for the claimed subject matter in the original disclosure. A broad statement alleging support for the claimed subject matter will be considered non-persuasive.

Allowable Subject Matter







Claims 6-10 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 6, the prior art fails to disclose or suggest a method for manufacturing an interconnection structure comprising: selectively forming a bottom via in the opening and over the conductive element, wherein the bottom via and the second dielectric layer define a gap therebetween; forming a dielectric spacer in the gap and in contact with the bottom via and the second dielectric layer; and forming a top via in the opening and over the bottom via and the dielectric spacer.

Conclusion


















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose methods of manufacturing interconnection structures comprising partially landed vias, and having some steps similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814